   Case 2:20-cv-07732-JFW-JC Document 71 Filed 06/11/21 Page 1 of 1 Page ID #:515

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
 Case No.         2:20-cv-07732-JFW-JC                                            Date    June 11, 2021
 Title            MyChannel Inc. v. Kanye Omari West, et al.




 Present: The Honorable               Jacqueline Chooljian, United States Magistrate Judge
                  Kerri Hays                                     none                             none
                Deputy Clerk                          Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendants:
                               none                                                none


 Proceedings:                  (In Chambers)

                               ORDER AUTHORIZING PARTIES/COUNSEL OF RECORD TO
                               OBTAIN/RECEIVE RECORDING/TRANSCRIPT OF SEALED
                               PROCEEDING AND LIMITING DISSEMINATION OF SAME

         IT IS HEREBY ORDERED:

        The parties/counsel of record are authorized to obtain/receive a recording/transcript of the
June 9, 2021 sealed proceeding but shall not otherwise disseminate the same, absent the unsealing of
such proceeding/further order of the Court.

         IT IS SO ORDERED.




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                   Page 1 of 1
